DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
The prior art taken alone or in combination failed to teach or suggest:
“identifying one or more payment accepting units in proximity to the mobile device that are available to accept payment from a mobile payment application executing on the mobile device, the identifying based at least in part on an identifier corresponding to the one or more payment accepting units, wherein the one or more payment accepting units are payment operated machines that accept payment for dispensing of products and/or services,     and displaying a user interface of the mobile payment application on the display of the mobile device, the user interface being configured to display a visual indication of the one or more payment accepting units and accept user input to (i) receive selection by a user of the mobile device of an available payment accepting unit of the one or more payment accepting units and (ii) trigger payment by the mobile payment application for a transaction initiated by the user of the mobile device with the available payment accepting unit of the one or more payment accepting units”, as recited in independent claims 1, 13 and 15.
The prior following prior art taken alone or in combination fails to teach or suggest the above noted limitations.
	 Mei (US 20190236586 A1) discloses a payment processing method and apparatus, where the payment processing method includes obtaining by a payee terminal, transaction information of a payment card application, determining, by the payee terminal based on the transaction information, that a running environment of the payment card application is a mobile terminal device; and sending, by the payee terminal, payment voucher information of the payment card application to the mobile terminal device using a first communications technology, where the first communications technology includes a short range communications technology. Hence, a user can conveniently manage and view payment voucher information.
Xu et al (US 20160132870 A1) disclose a method implemented at a server to facilitate secure offline transactions. The server receives, from a client device, an authorization request that includes a user identifier, first financial account information and a secure code. The server authenticates the authorization request, and sends a first transaction approval to the client device. Then, in accordance with the information received in the authorization request, the server facilitates a secure transaction between the client device and a point-of-sale (POS) machine while the client device is offline. Specifically, the server receives, from the POS machine, a transaction request that includes at least the user identifier and the security code. The server retrieves the first financial account information from a memory according to the user identifier and the security code, performs a transaction operation associated with the first financial account information, and sends a second transaction approval to the POS machine.
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
August 31, 2022